         Case 2:20-cv-00717-BWA Document 19 Filed 12/08/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

ROMALLIC DYNEL NASH                                              CIVIL ACTION

VERSUS                                                           NO. 20-717

TROY BOQUET, et al.                                              SECTION M (3)

                                           ORDER

       Having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge (R. Doc. 16), and the failure of any party

to file an objection to the Report and Recommendation, the Court hereby approves the Report and

Recommendation and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that plaintiff’s remaining claims are DISMISSED WITHOUT

PREJUDICE for failure to prosecute.

       New Orleans, Louisiana, this 8th day of December, 2020.




                                           _________________________________
                                           BARRY W. ASHE
                                           UNITED STATES DISTRICT JUDGE
